     Case 2:94-cr-00294-WBS-CKD Document 544 Filed 10/02/20 Page 1 of 2

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:94-cr-00294-06 WBS
13                  Plaintiff,

14         v.                                 ORDER
15   RICHARD GALICIA,

16                  Defendant.

17

18                                 ----oo0oo----

19               On September 29, 2020, defendant Richard Galicia filed

20   a Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A).

21   (Docket No. 542.)     The motion seeks compassionate release based

22   on, among other things, the risks of the coronavirus and also

23   seeks reduction of his sentence under the First Step Act.            The

24   United States shall file any opposition to defendant’s request

25   for relief under the First Step Act no later than thirty (30)

26   days from the date of this order.        Defendant may file a reply no

27   later than twenty-one (21) days from the date of the filing of

28   the United States’ opposition.       The court will then take the
                                          1
     Case 2:94-cr-00294-WBS-CKD Document 544 Filed 10/02/20 Page 2 of 2

1    motion under submission and will inform the parties if oral

2    argument or further proceedings are necessary.

3                IT IS SO ORDERED.

4    Dated:   October 2, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
